Motion, insofar as it seeks leave to appeal from the Appellate Division order affirming Supreme Court’s July 25, 1996 order and judgment, dismissed as untimely. The prior motion for leave to appeal made at the Appellate Division was untimely (Cohen and Karger, Powers of the New York Court of Appeals, § 101, at 429). Motion for leave to appeal otherwise dismissed upon the ground that the order of the Appellate Division denying a motion to set aside that court’s prior order of affirmance does not finally determine the action within the meaning of the Constitution.